Citation Nr: 1739567	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-30 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her fiduciary

ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969, to include service in the Republic of Vietnam.  He was a recipient of a Purple Heart, among other awards.  He died in June 2011, and the Appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, inter alia, denied service connection for the cause of the Veteran's death and for DIC under 38 U.S.C.A. § 1318.  Jurisdiction over this case was subsequently transferred to the VARO in Nashville, Tennessee, and that office forwarded the appeal to the Board.

In August 2016, the Appellant and her fiduciary testified during a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran died in June 2011, and the Appellant claims as his surviving spouse.

2.  The Veteran's death certificate lists the immediate cause of death as adult failure to thrive with generalized debility, due to or as a consequence of chronic obstructive pulmonary disease (COPD), chronic respiratory failure, and congestive heart failure.
3.  At the time of his death, the Veteran was in receipt of service connection for and posttraumatic stress disorder (PTSD), rated 100 percent disabling, left ulnar nerve injury; limited extension of the left forearm; limited flexion of the left forearm; scars; and tinnitus.

4.  The evidence is at least evenly balanced as to whether the Veteran's service connected PTSD caused or contributed substantially or materially to his death.
 
5.  Service connection for the cause of death is a greater benefit than DIC benefits under 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Appellant, the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2016).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 1318, 2307 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  VA's Adjudication Manual instructs that there is a reasonable possibility of service-connected death if the death certificate lists one of the veteran's service-connected disabilities as a principal or contributory cause of death, and that DIC should be granted when the principal or contributory cause of death listed on the death certificate matches one or more of the deceased Veteran's service connected-disabilities.  See M21-1, IV.iii.2.A.1.a, b (updated Aug. 23, 2017).

In this case, the Veteran died in June 2011, and his death certificate listed the immediate cause of death as "adult failure to thrive with generalized debility," due to or as a consequence of COPD, chronic respiratory failure, and congestive heart failure.  At the time of the Veteran's death, he was service-connected for PTSD, rated 100 percent disabling.  In this regard, 38 C.F.R. § 3.312(c)(3) provides that service-connected diseases involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, even if the primary cause is unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other diseases primarily causing death.  The regulation further provides, "Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed."

Here, the service-connected PTSD affected a vital organ (i.e., the brain), as distinguished from muscular or skeletal functions, and was evaluated as 100 percent disabling.  Thus, pursuant to the regulation, debilitation may be assumed.  Given that the death certificate indicated that the primary cause of death included generalized debility, and the regulation specifically provides that the Board consider debilitation rendering a person less capable of resisting other diseases that caused death, the application of the regulation to the facts of this case warrants the assumption that the Veteran's service connected PTSD rendered him materially less capable of resisting the effects of the COPD, respiratory failure, and congestive heart failure that contributed to his death.

Moreover, the Board notes that the Appellant has contended that there is an association between PTSD and cardiovascular disease to support her current claim, as congestive heart failure was listed as a contributory cause of death on the Veteran's death certificate.  In support of her contention, during the Board hearing, the Appellant submitted abstracts of two medical articles.  One of the articles was entitled "Post-traumatic Stress Disorder and Cardiovascular Disease," which detailed the possible association between PTSD and cardiovascular disease.  The second article was entitled "Post-traumatic stress disorder and incidence of coronary heart disease: a twin study," which concluded that among Vietnam-era veterans, PTSD was a risk factor for heart disease.  The Board further notes that the VA's own statements in connection with its rulemaking authority support such an association as well.  In this regard, VA has found that a presumption of service connection is warranted for hypertensive vascular disease for prisoners of war (POWs).  This presumption is based on several medical studies indicating that veterans who have a long-term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction; thus, since POWs have a relatively high rate of PTSD incurrence, they would presumably be at greater risk of cardiovascular disease to include hypertension.  See Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 70 Fed. Reg. 37040 (June 28, 2005); Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, 69 Fed. Reg. 60083 (Oct. 7, 2004).

In light of the above, the Board finds that the evidence is at least evenly balanced as to whether the Veteran's service connected PTSD caused or contributed substantially or materially to his death, either by causing debilitating effects and general impairment of health rendering him materially less capable of resisting the effects of the COPD, respiratory failure, and congestive heart failure, or by causing or contributing to his congestive heart failure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Appellant, entitlement to service connection for the cause of the Veteran's death is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Finally, the Board notes that the Appellant also submitted a claim based on 38 U.S.C.A. § 1318, as an alternative theory of entitlement in seeking DIC benefits.  In light of the grant of benefits described above, the Board concludes that the Appellant's DIC claim is rendered moot.  Pursuant to 38 U.S.C.A. § 2307 (West 2014), there are service-connected death burial benefits that are available under 38 U.S.C.A. § 1310, but not under 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994); see also Moffitt v. Brown, 10 Vet. App. 214, 224 (1997).  Entitlement to VA benefits under 38 U.S.C.A. § 1310 is the greater benefit, and it has been granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 U.S.C.A. § 1318, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  Further, the Court has indicated that only if an appellant's claim for service connection for the cause of the veteran's death is denied under 38 U.S.C.A. § 1310 is VA required to also consider an appellant's claim under the provisions of 38 U.S.C.A. § 1318.  See Timberlake, 14 Vet. App. at 134-35.  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to DIC under 38 U.S.C.A. § 1318 is therefore moot, and this claim must be dismissed.



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


